     Case: 1:19-cv-05533 Document #: 1 Filed: 08/16/19 Page 1 of 6 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


CALIL HARRIS                             )
                                         )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )       TRIAL BY JURY DEMANDED
                                         )
CITY OF CHICAGO                          )
A municipal corporation;                 )
OFFICER NIKOLA SARIC;                    )
OFFICER RYAN HALVORSEN;                  )
                                         )
                                         )
             Defendants.                 )


                                      COMPLAINT

Jurisdiction and Venue


   1. The incident occurred on or about February 16, 2018 in Chicago, Cook

      County, Illinois.

   2. The jurisdiction of this Court is invoked pursuant to the Civil Rights Act, 42

      U.S.C. § 1983, § 1988, the judicial code 28 U.S.C. § 1331 and § 1343(a) and

      the Constitution of the United States.

   3. Venue is proper under 28 U.S.C. § 1391(b)(2). On information and belief, all

      of the events giving rise to the claims asserted herein occurred within the

      district. On information and belief, the Defendants all reside within the

      district.


                                             1
     Case: 1:19-cv-05533 Document #: 1 Filed: 08/16/19 Page 2 of 6 PageID #:1




Parties


   4. Plaintiff Calil Harris is a resident of the City of Chicago, located in Cook

      County, Illinois.

   5. The City of Chicago is the principal employer of the Defendant Officers in

      this case.

   6. Chicago Police Officers Saric and Halvorson (“Defendant Officers”) engaged

      in the conduct complained of while on duty in the course and scope of their

      employment with the City of Chicago and under color of law.

   Facts


   1. On February 16, 2018, at approximately 10:45 p.m., the Plaintiff was a

      backseat passenger in a vehicle driving on West Jackson Boulevard in

      Chicago, Illinois. In addition to the driver, there was one other person sitting

      in the front passenger seat of the car.

   2. Chicago Police Officers Saric and Halvorsen stopped the vehicle after they

      allegedly saw the driver fail to use her turn signal 100 feet prior to turning.

      However, there is no evidence-video or otherwise- that supports the

      Defendant Officers’ claim. The in-car camera footage shows that the vehicle’s

      turn signal was engaged prior to turning and provides no indication that the

      signal was initiated less than 100 feet prior to turning.

   3. The stop was fully recorded on the officers’ in-car camera and Officer Saric’s

      body camera.

   4. Both officers approached the car and ordered the occupants out of the vehicle.

                                          2
   Case: 1:19-cv-05533 Document #: 1 Filed: 08/16/19 Page 3 of 6 PageID #:1




 5. The Defendant Officers handcuffed the Plaintiff, then later charged him with

    unlawful possession of a firearm, even though there was no probable cause or

    other legal justification for the Plaintiff’s stop, detention and arrest.

 6. As a result of the actions of Defendant Officers, the Plaintiff was taken into

    custody on February 17, 2018 and forced to pay a $10,000 I bond to be

    released.

 7. The Plaintiff was charged with misdemeanor possession of a firearm.

 8. There was no probable cause or other legal justification for charging the

    Plaintiff with possession of the firearm.

 9. The case was dismissed on October 23, 2018 in a manner consistent with the

    innocence of the Plaintiff.

 10. As a result of Defendant Officers’ actions, the Plaintiff experienced injuries

    including but not limited to loss of freedom, humiliation, emotional distress,

    economic loss and legal expenses.

 11. At all times, Defendant Officers acted intentionally and maliciously.

                    COUNT I - 42 U.S.C § 1983
ILLEGAL SEIZURE AND FALSE ARREST/FAILURE TO PREVENT ILLEGAL
                  SEIZURE AND FALSE ARREST
              PLAINTIFF V. DEFENDANT OFFICERS

 12. Each of the previous paragraphs is fully reinstated here.

 13. As described above, the individual Defendant Officers, without legal

    justification, caused the Plaintiff to be illegally seized and falsely arrested

    without probable cause or any other legal justification.




                                         3
  Case: 1:19-cv-05533 Document #: 1 Filed: 08/16/19 Page 4 of 6 PageID #:1




14. Each of the Defendant Officers knew there was no probable cause or other

   legal justification for the seizure and arrest of the Plaintiff, and each of them

   had a reasonable opportunity to prevent the illegal seizure and false arrest,

   but failed to take any steps to prevent this from happening.

15. As a result of the described infringement on Plaintiff’s rights, the Plaintiff

   suffered damages including, but not limited to, those described above.

16. The above actions denied the Plaintiff of his Fourth Amendment right to be

   free from unlawful searches and seizures.

                             COUNT II
                      MALICIOUS PROSECUTION
     PLAINTIFF V. DEFENDANT OFFICERS AND THE CITY OF CHICAGO

17. Each of the previous paragraphs is reinstated herein.

18. As described above, the Defendant Officers, acting in the course and scope of

   their employment with the Defendant City, caused the Plaintiff to be

   maliciously prosecuted in the Circuit Court Cook County without probable

   cause or legal justification.

19. The City of Chicago is liable based on the theory of respondeat superior.

20. There was no probable cause for this prosecution.

21. Each of the Defendant Officers played a significant role in the prosecution of

   the Plaintiff.

22. The charges were dismissed against the Plaintiff in a manner consistent with

   the innocence of the Plaintiff.




                                       4
     Case: 1:19-cv-05533 Document #: 1 Filed: 08/16/19 Page 5 of 6 PageID #:1




   23. As a result of the described infringement on Plaintiff’s rights, the Plaintiff

      suffered damages including, but not limited to, those described above.

                          COUNT III – STATE LAW CLAIM
                               INDEMNIFICATION
                    PLAINTIFFS V. DEFEDANT CITY OF CHICAGO


   24. Each paragraph of this Complaint is fully restated herein.

   25. In committing the acts alleged in the preceding paragraphs, Defendant

      Officers were acting as an agent or employee of the City of Chicago and was

      working in the course and scope of their employment and under color of law.

      In Illinois, public entities are directed to pay any tort judgment for

      compensatory damages for which employees are liable within the scope of

      their employment activities.

   26. Defendant City of Chicago is the indemnifying entity for the actions of

      Defendant Officers, who took their actions while under color of law and in the

      course and scope of their employment with the Defendant.



                                 Request for Relief

      The Plaintiff respectfully requests that the Court enter judgment in his favor
and against

the Defendants, award compensatory damages and attorneys’ fees and costs against
all

Defendants, award punitive damages against the Defendant Officers, and grant any

other equitable relief this Court deems just and appropriate.

PLAINTIFF DEMANDS TRIAL BY JURY.


                                          5
     Case: 1:19-cv-05533 Document #: 1 Filed: 08/16/19 Page 6 of 6 PageID #:1




                                                  Respectfully submitted,

                                                  /s/ Richard Dvorak
                                                  Richard Dvorak,

                                                  An Attorney for the Plaintiff.

Richard Dvorak
Loren Jones
DVORAK LAW OFFICES, LLC
6262 Kingery Highway, Suite 305
Willowbrook, IL 60527
(630) 568-3190 (p)
(312) 873-3869 (f)




                                        6
